EXHIBIT 10.2


PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS AWARD NOTICE


«FIRST_NAME» «MIDDLE_NAME». «LAST_NAME»
«HOME_STREET»
«HOME_CITY», «HOME_PROVINCE»«HOME_POSTAL_CODE»


Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2014 Long-Term Incentive Plan (the "Plan"), you have been granted Performance
Restricted Stock Units (PRSUs).  The general terms of this grant of PRSUs are
outlined below.


Grant Date:
January 30, 2017
Performance Period:
January 1 – December 31, 2017
Target Number of PRSUs:
«number_awarded»
Performance Measure:
EBITDA
Vesting Date :
February 28, 2020



The actual number of PRSUs that can become vested is based on achieving the
level of EBITDA during the Performance Period as noted below:
Performance Level*
% Target EBITDA
EBITDA ($ in millions)
% Target  Shares Earned
Outstanding
130%
120%
110%
$XXX
$ XXX
$ XXX
160%
140%
120%
Target
100%
90%
$ XXX
$ XXX
100%
80%
Threshold
80%
$ XXX
60%
Below Threshold
< 80%
<  $ XXX
0%



*
Straight-line interpolation will apply to performance levels between the ones
shown.



Each PRSU is equivalent to one share of common stock upon vesting.


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. This award will vest
immediately upon a change in control, death or disability as defined in Section
2 of the Plan.  If you leave Havertys, other than in the case of death,
disability or retirement, unvested awards are forfeited.  Except as the
Compensation Committee may at any time otherwise provide in their sole
discretion or as required to comply with applicable law, units not vested at
retirement will vest on the Vesting Date as outlined in the grant agreement. 
Retirement shall mean voluntary retirement from Havertys, on or after age 65,
upon written notice from you to the Company that you are permanently retiring
from the Company and the retail furniture industry.  Please consult the 2014
Long-Term Incentive Plan Prospectus for a complete understanding of Havertys'
equity award program.




This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.